Name: Decision of the EEA Joint Committee No 46/97 of 11 July 1997 amending Protocol 47 to the EEA Agreement on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: beverages and sugar;  European construction;  food technology
 Date Published: 1997-10-23

 23.10.1997 EN Official Journal of the European Communities L 290/32 DECISION OF THE EEA JOINT COMMITTEE No 46/97 of 11 July 1997 amending Protocol 47 to the EEA Agreement on the abolition of technical barriers to trade in wine THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 4/96 (1); Whereas Commission Regulation (EC) No 1243/95 of 31 May 1995 amending for the second time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines (2), and Commission Regulation (EC) No 1278/95 of 6 June 1995 amending for the third time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines (3) are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 41 (Commission Regulation (EEC) No 586/93) of Appendix 1 to Protocol 47 to the Agreement:  395 R 1243: Commission Regulation (EC) No 1243/95 of 31 May 1995 (OJ L 121, 1. 6. 1995, p. 64).  395 R 1278: Commission Regulation (EC) No 1278/95 of 6 June 1995 (OJ L 124, 7. 6. 1995, p. 4). Article 2 In the adaptation to point 41 of Appendix 1 to Protocol 47 the words Article 1 (d) shall not apply shall be replaced by the words Article 1 (e) shall not apply. Article 3 The texts of Regulations (EC) No 1243/95 and (EC) No 1278/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 August 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 11 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 102, 25. 4. 1996, p. 45. (2) OJ L 121, 1. 6. 1995, p. 64. (3) OJ L 124, 7. 6. 1995, p. 4.